Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Status of Claims
Claim 1 was originally filed on November 19, 2019. 
The amendment received on April 30, 2020, amended claim 1; and added new claims 2-5.  The amendment received on February 5, 2021, added new claim 6.
Claims 1-6 are currently pending and is under consideration.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 15/985,288, filed May 21, 2018, which is a continuation of U.S. Non-Provisional Application No. 15/028,917, filed April 12, 2016, which claims status as a 371 (National Stage) of PCT/US2014/060363 filed October 14, 2014, and claims priority under 119(e) to U.S. Provisional Application No. 61/891,778 filed on October 16, 2013. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on December 2, 2020, is being considered by the examiner. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 


Response to Arguments
Applicant’s arguments, see Response, filed 2/5/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-5 as being unpatentable over Kasermann et al. U.S. Publication No. 2012/0009189 A1 published on January 12, 2019 (cited in the Action mailed on 1/31/20) in view of Wang et al. U.S. Publication No. 2015/0087814 A1 published on March 26, 2015 (effective filing date of February 10, 2012) has been withdrawn. 

Applicant’s arguments, see Response, filed 2/5/21, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claim 1-5 as being unpatentable over claims 1-6 of U.S. Patent No. 10,464,996 B2 (Prod’Homme et al.) in view of Kasermann et al. U.S. Publication No. 2012/0009189 A1 published on January 12, 2019 has been withdrawn. 

Applicant’s arguments, see Response, filed 2/5/21, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claim 1-5 as being unpatentable over claims 31-34 of copending Application No. 15/985,288 (Schultes et al. U.S. Publication No. 21018/0327498 A1) in view of Kasermann et al. U.S. Publication No. 2012/0009189 A1 published on January 12, 2019 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art regarding sialyation of IVIG in the Fab domain is Kasermann et al. U.S. Publication No. 2012/0009189 A1 published on January 12, 2019 (cited in the Action mailed on 1/31/20).  Kasermann et al. teaches a population of antibodies, preferably IVIG, obtainable by enrichment by an antibody preparation, wherein the enriched population of antibodies has an altered amount of sialylation in the Fab region of the antibodies as compared to the antibody preparation prior to enrichment.  Moreover, Kasermann et al. examined the glycan profile of Fab fragments in Example 4 (See Kasermann specification, paragraph [0136]-[0137]; Example 4).  As depicted in Figure 4, there are three N-glycan motifs disialylated on both the alpha-1,3 arm and alpha-1,6 arm, i.e., A2, A2F, and A2F+HexNac, and linked to galactose moieties (See Kasermann specification, paragraph [0139]; Figure 4).  As such, Figure 4 depicts the total level of sialylated N-glycans in the Fab region as approximately 50% (i.e., ~5% for A2 and ~22.5% for A2F and A2F+HexNac).  Notably, Kasermann et al. found that the sialylation level within the Fc region did not increase significantly in the presence of sialic acid, i.e., from 10.3% to 12.1%.  Although, Wang et al. U.S. Publication No. 2015/0087814 A1 published on March 26, 2015 (effective filing date of February 10, 2012) (cited in the Action mailed on 8/5/20) teaches methods of increasing the sialylation level within the Fc domain to greater than 90%, these methods do not alter the sialylation level within the Fab domain.  As such, an ordinary skilled artisan would not be motivated with a reasonable expectation of success to increase the sialylation level within the Fab domain of IVIG to at least 60% because Kasermann only achieves about 50% sialylation within the Fab domain and Wang only increases the sialylation level within the Fc domain.  Therefore, the instantly claimed sialylated IVIG in the pharmaceutical preparation contains a structural component (i.e., at least 60% of the branched glycans in the Fab domain are sialylated) that is novel and nonobvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654